FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2007 Commission File Number: 333-121034 Jayhawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 20-0990109 (I.R.S. Employer Identification No.) 370 Interlocken Blvd. Suite 400, Broomfield, Colorado (Address of principal executive offices) 80021 (Zip Code) (303) 327-1571 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 7.01. REGULATION FD DISCLOSURE. On August7, 2007, Jayhawk Energy, Inc., a Colorado corporation (“Registrant”) issued a press release announcing that it has acquired certain oil and gas interests known as the Uniontown Project. This press release is furnished as Exhibit99 to this Form 8-K and incorporated by reference as if set forth in full. This information is not filed but is furnished to the Securities and Exchange Commission pursuant to Item7.01 of Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. Exhibit Number Description of Exhibit 99 Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Jayhawk Energy, Inc. August 8, 2007 By: Lindsay Gorrill President, Chief Executive Officer 3
